UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7367



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALBERT M. MCDOWELL, JR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-97-45-A, CA-01-156-7)


Submitted:   November 8, 2001          Decided:     November 19, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert M. McDowell, Jr., Appellant Pro Se. Rick A. Mountcastle,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert M. McDowell, Jr., seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   United States v. McDowell, Nos. CR-97-45-A;

CA-01-156-7 (W.D. Va. June 25, 2001).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2